                 Case 2:21-cv-00262-MJP Document 35 Filed 09/13/21 Page 1 of 3




 1                                                                   The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   BARBARA KNAPKE, individually and on                  NO. 2:21-cv-00262-MJP
17   behalf of all other similarly situated,
18                                                        JOINT MOTION AND ORDER TO
19                       Plaintiff,                       EXTEND DEADLINES
20
21           v.                                           NOTED ON MOTION CALENDAR:
22                                                        Thursday, September 9, 2021
23   PEOPLECONNECT, INC., a Delaware
24   Corporation,
25
26                       Defendant.
27
28
29          The Parties, by and through their attorneys, respectfully move for a 30-day extension of
30
31   the Parties’ discovery deadlines. In support of this Motion, the Parties state as follows:
32
33          1.       On August 10, 2021, this Court denied Defendant PeopleConnect, Inc.
34
35   (“Defendant”)’s Motion to Dismiss. (ECF No. 25.)
36
37          2.       On August 17, 2021, this Court entered an Order Regarding Initial Disclosures,
38
39   Joint Status Report, and Early Settlement. (ECF No. 26.) This order set the following dates:
40
41   Deadline for FRCP 26(f) Conference: 9/14/2021; Initial Disclosures Pursuant to FRCP 26(a)(1):
42
43   9/21/2021; Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and
44
45   Local Civil Rule 26(f): 9/28/2021.


     JOINT MOTION AND ORDER TO EXTEND DEADLINES -                     GORDON       600 University Street
     1                                                                 TILDEN      Suite 2915
     No. 2:21-cv-00262-MJP                                            THOMAS       Seattle, WA 98101
                                                                      CORDELL      206.467.6477
                       Case 2:21-cv-00262-MJP Document 35 Filed 09/13/21 Page 2 of 3




 1                3.       On August 20, 2021, Defendant filed a Notice of Appeal (ECF No. 27), and a
 2
 3   Motion to Stay Proceedings Pending Appeal of the Court’s Decision to Deny Defendant’s Motion
 4
 5   to Compel Arbitration in which Defendant requested the Court stay all proceedings in this case
 6
 7   until the Ninth Circuit rules on its appeal. 1 (ECF No. 28.) Plaintiff Barbara Knapke (“Plaintiff”)
 8
 9   will oppose the Motion to Stay Pending Appeal on or before her deadline of September 13, 2021.
10
11                4.       The Parties (both Plaintiff and Defendant) agree that it is in the best interests of the
12
13   case, primarily for the purposes of efficiency, to agree to halt discovery obligations for a brief
14
15   period of time while the Court evaluates the Motion to Stay Pending Appeal. The Parties thus
16
17   agree that a 30-day extension of all above-referenced discovery deadlines is appropriate given the
18
19   pending Motion to Stay Pending Appeal.
20
21                5.       The Parties, therefore, jointly request a 30-day extension of all discovery deadlines.
22
23   This would extend the deadlines for FRCP 26(f) Conference from 9/14/2021 to 10/14/2021; the
24
25   deadline for Initial Disclosures Pursuant to FRCP 26(a)(1) from 9/21/2021 to 10/21/2021; and the
26
27   deadline for Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and
28
29   Local Civil Rule 26(f) from 9/28/2021 to 10/28/2021.
30
31                WHEREFORE, for the reasons stated herein, the Parties respectfully request that the Court
32
33   grant this motion and enter an Order extending all pending discovery deadlines 30 days.
34
35   ///
36
37   ///
38
39   ///
40
41   ///
42
43
44         1
               Defendant’s answer will be due 14 days after the Court rules on the Motion to Stay Pending Appeal. (ECF No.
45   31.)


     JOINT MOTION AND ORDER TO EXTEND DEADLINES -                                 GORDON         600 University Street
     2                                                                             TILDEN        Suite 2915
     No. 2:21-cv-00262-MJP                                                        THOMAS         Seattle, WA 98101
                                                                                  CORDELL        206.467.6477
              Case 2:21-cv-00262-MJP Document 35 Filed 09/13/21 Page 3 of 3




 1         DATED this 9th day of September, 2021.
 2
 3   PEOPLECONNECT, INC.                            BARBARA KNAPKE
 4
 5
 6   s/ Brent Caslin                                 s/Philip L. Fraietta
 7   Brent Caslin, Washington State Bar No. 36145   Philip L. Fraietta (Pro Hac Vice)
 8   JENNER & BLOCK LLP                             BURSOR & FISHER, P.A.
 9   633 West 5th Street, Suite 3600                888 Seventh Avenue
10   Los Angeles, California 90071-2054             New York, NY 10019
11   213 239-5100                                   646 837-7150
12   bcaslin@jenner.com                             pfraietta@bursor.com
13
14                                                  Wright A. Noel, State Bar No. 25264
15   s/ Michael Rosenberger                         CARSON NOEL PLLC
16   Michael Rosenberger, WSBA #17730               20 Sixth Avenue NE
17   Mark Wilner, WSBA #31550                       Issaquah, WA 98027
18   Samantha K. Pitsch, WSBA #54190                425 837-4717
19   600 University Street, Suite 2915              wright@carsonnoel.com
20   Seattle, Washington 98101
21   206.467.6477                                   Attorneys for Plaintiff Barbara Knapke
22   mrosenberger@gordontilden.com
23   mwilner@gordontilden.com
24   spitsch@gordontilden.com
25
26   Attorneys for Defendant PeopleConnect, Inc.
27
28
29
30
31
32         IT IS SO ORDERED.
33
34
35
36
                                        A
37                                      MARSHA J. PECHMAN
38                                      UNITED STATE SENIOR DISTRICT JUDGE
39
40                                      DATE: September 13, 2021
41
42
43
44
45


     JOINT MOTION AND ORDER TO EXTEND DEADLINES -             GORDON       600 University Street
     3                                                         TILDEN      Suite 2915
     No. 2:21-cv-00262-MJP                                    THOMAS       Seattle, WA 98101
                                                              CORDELL      206.467.6477
